Citation Nr: 1232444	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  11-10 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a total disability rating based on individual unemployability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Cherry, Counsel



INTRODUCTION

The Veteran served on active duty from November 1945 to August 1948 and from November 1950 to September 1952. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for bilateral hearing loss; tinnitus; residuals of a left ankle fracture; and bilateral residuals of frostbite of the feet, to include hallux valgus, bunion, arthritis, heel spurs, blood vessel disease, and peripheral neuropathy.  The service-connected disabilities have been rated as 80 percent disabling.

2.  The evidence is in equipoise as to whether the competent medical evidence shows that the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., orthopedic, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

The Veteran filed his claim for entitlement to a total rating based on individual unemployability in August 2009.  He has not worked since 2005 when he stopped managing a trailer park that he then sold.  He previously worked for a paper manufacturing company in which his jobs included driving, working in a warehouse, and working in an office.  He has a sixth-grade education and no additional education or vocational training.  He argues that in the current workforce, it is almost impossible to obtain any sedentary employment that does not require computer skills or higher education.  

The Veteran is service-connected for bilateral hearing loss; tinnitus; residuals of a left ankle fracture; and bilateral residuals of frostbite of the feet, to include hallux valgus, bunion, arthritis, heel spurs, blood vessel disease, and peripheral neuropathy.  The service-connected disabilities have been rated as 80 percent disabling, which makes him eligible for consideration under 38 C.F.R. § 4.16(a).

There is somewhat conflicting evidence on whether the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  
	
On the one hand, a June 2010 VA examiner opined that the residuals of the cold feet have increased to the point where the Veteran was unable to do any type of physical employment.  The examiner also opined that the residuals of the cold feet did not preclude sedentary employment.  That examiner, however, did not address the impairment from the service-connected residuals of a left ankle fracture, the bilateral hearing loss, or tinnitus, though service connection was in effect for tinnitus at the time of the examination.  The examiner also did not address the ability to obtain sedentary employment in light of the appellant's education and occupational experience.  

A February 2012 VA examiner diagnosed bilateral hearing loss and tinnitus and stated that the "disability's effect on occupation: no significant effects."  February 2012 VA examination report, page 2.  The Board notes that the claimant's bilateral hearing loss is 50 percent disabling.  It is unclear whether the examiner was addressed not only the tinnitus but also the hearing loss, and it is unclear whether the examiner's opinion was predicated on the fact the Veteran is retired and not what the occupational effects due to the hearing loss and tinnitus would be if he were still trying to work.

On the other hand, the July 2010 VA examiner stated that the Veteran's hearing loss would result in decreased speech understanding ability during occupational activities as well as any listening environments with background noise present.  That examiner opined that the appellant would be disqualified from any occupations that require normal hearing sensitivity as a condition of employment.

The Board finds that there exists an approximate balance of evidence for and against the claim.  Simply put, the evidence is equally balanced as to whether the competent medical evidence shows that the Veteran's service-connected disabilities renders him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, entitlement to a total rating based on individual unemployability is in order.


ORDER

Entitlement to a total rating based on individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


